United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 2, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-51166
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRYAN ASHLEY BOWEN, also known as “BB”,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC Nos. A-03-CV-489-SS
                               A-02-CR-74-ALL-SS
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Bryan Ashely Bowen, federal prisoner # 28585-180, appeals

the district court’s denial of his 28 U.S.C. § 2255 motion

challenging his guilty-plea conviction for conspiracy to possess

with intent to distribute cocaine, methamphetamine, and MDMA, and

possession of a semi-automatic weapon in furtherance of a drug-

trafficking crime.   Bowen contends that his attorney provided

ineffective assistance by failing to object to the enhancement of

his sentence for being a career offender.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51166
                                -2-

     We previously ordered Bowen’s attorney to supplement the

record with the rearraignment transcript and ordered both parties

to provide supplemental briefing addressing the validity and

applicability of the waiver provision in Bowen’s plea agreement.

On appeal, Bowen does not contest the validity of the waiver

provision, but rather asserts that it should be construed to

except challenges on the basis of ineffective assistance due to

the district court’s admonishment at rearraignment.

     Bowen did not object to any FED. R. CRIM. P. 11 error before

the district court.   Given the explicit terms of the waiver

provision in the plea agreement, the Government’s iteration of

those terms at rearraignment, the thorough nature of the district

court’s admonishment that the waiver would bar Bowen from later

revisiting his sentence, and Bowen’s failure to assert that he

was misled by any misstatement by the district court regarding

the exceptions to the waiver, he has not established plain error.

See United States v. Vonn, 535 U.S. 55, 59 (2002); United States

v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).

Therefore, the appeal waiver provision is binding, and we DISMISS

the appeal for lack of jurisdiction.   See United States v.

Martinez, 263 F.3d 436, 438 (5th Cir. 2001).